DETAILED ACTION
This Office action is in response to the amendment filed 6/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7, 9-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A computing device, comprising: 
a communication device; 
random access memory; and 
at least one microprocessor having a memory management unit, registers, and execution units, the memory management unit coupled to the random access memory and the communication device; 
wherein the computing device is configured to access an amount of memory at a remote device over a network connection through the communication device; 
wherein the execution units are configured to execute instructions using at least virtual memory addresses mapped to the amount of memory at the remote device; and 
wherein the memory management unit is configured to: 
retrieve a first virtual memory address from the registers for execution of an instruction in the execution units; 
translate the first virtual memory address into a first physical address, the first physical address identifying the remote device over the network connection and a second virtual memory address;  
generate, according to the first physical address identifying the remote device, a memory access request identifying a memory page over the network connection; and 
instruct the communication device to transmit the memory access request over the network connection to access the memory page at the remote device over the network connection using the second virtual memory address.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Medovich (US 2016/031479 A1), Voigt (US 2017/0052723 A1) and Burger (US 2017/0083340). Medovich teaches a computing device having a processing system, which includes a memory management unit and execution units that executes instructions using a mapping of virtual addresses to network addresses for network storage resources. The memory management unit translates the virtual address for the data request using a mapping of virtual addresses to local/network addresses. The MMU further begins an operation to retrieve required data from the network resource by transferring over a communication network. However, Medovich teaches that the memory is accessed using the translated physical address, as opposed to accessing the memory using a second virtual memory address to which it has been mapped. Voigt remedies this deficiency by teaching accessing the memory using the mapped virtual address, which was used to specify where data is transferred using RDMA. However, neither Medovich nor Voigt teaches the MMU generating, according to the physical memory address, a memory request identifying a memory page and accessing the memory page at the remote device over the network connection using the second virtual memory address. While Burger et al. teaches obtaining the first virtual memory address the registers for execution of an instruction in the execution units, Burger et al. also fails to teach the limitations identified above. Therefore, the prior art, both individually and in combination, fail to disclose the claimed invention above.
Claims 2-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.

Independent claim 11 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A microprocessor, comprising: 
registers; -- 3 --App. Ser. No.: 16/424,420Attorney Docket No.: 120426-309100/US 
execution units; and 
a memory management unit having: 
a translation lookaside buffer configured to store a virtual to physical memory map;
a memory controller configured to access random access memory over a memory bus; and 
a network controller configured to control a communication device connected to a wired or wireless network; 
wherein the registers are configured to store a virtual memory address that is used in execution of an instruction in the execution units; 
wherein the memory management unit is configured to translate the virtual memory address into a physical memory address according to the virtual to physical memory map in the translation lookaside buffer; 
wherein the memory controller is configured to access a first memory page in the random access memory using the physical memory address, when the physical memory address is of a first type; and 
wherein the network controller is configured to access a second memory page over a network connection through the communication device, when the physical memory address is of a second type; 
wherein the memory management unit is configured to generate, according to the physical memory address of the second type, a memory access request identifying the second memory page over the network connection and instruct the network controller to transmit the memory access request over the network connection.”
Claim 11 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 9-10 and 12-14 depend upon claim 11, and thus, is allowable for at least the same reasons.

Independent claim 19 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A memory management unit, comprising: 
a translation lookaside buffer configured to cache a virtual to physical memory map; 
a memory controller configured to access random access memory connected via a memory bus to the memory controller; and 
a communication device configured to communicate with a computing device over a wired or wireless network using a network connection; -- 5 --App. Ser. No.: 16/424,420Attorney Docket No.: 120426-309100/US 
wherein the memory management unit is configured to translate a virtual memory address into a physical memory address according to the virtual to physical memory map in the translation lookaside buffer; 
wherein the memory controller is configured to access a first memory page in the random access memory using the physical memory address when the physical memory address is for the random access memory; 
wherein the communication device is configured to access a second memory page over the network connection when the physical memory address is for memory of the computing device; and 
wherein the memory management unit is further configured to change: 
from mapping a first virtual memory region to a physical memory region accessible via the memory controller and mapping a second virtual memory region to a physical memory region accessible via the communication device, 
to mapping the second virtual memory region to the physical memory region accessible via the memory controller and mapping the first virtual memory region to a physical memory region accessible via the communication device.”
Claim 19 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 16-18 and 20-21 depend upon claim 19, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE WEI/            Primary Examiner, Art Unit 2139